Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
      The amendment filed on March 2, 2022 in response to the Dec. 2, 2021 non-final Office action has been entered. The status of the claims is as follows:
Claims 1, 3-5, and 8-13 are currently pending of which claims 1 and 10 are amended, and claims 2, 6-7, and 14-19 are canceled in the amendment filed on March 02, 2022. 

Response to Arguments
The amendment and arguments filed on 3/02/2022 have been fully considered. The examiner’s response is delineated as follows.
(a)    Response to Arguments Regarding Rejection of Claims under 35 U.S.C. § 112(b): The rejections of claims 1, 14, and 19 under 35 U.S.C. § 112(b) in the previous non-final Office action are withdrawn in view of the amendment to claim 1 and cancelation of claims 14-19.
(b)    Response to Arguments Regarding Rejection of Claims under 35 U.S.C. § 101: Applicant’s arguments have been considered but are not persuasive. Therefore, the rejections of claims 1, 3-5, and 8-13 are maintained for at least the following reasons.
	(1)	Regarding Applicant’s arguments that recite the limitation “using an automated reasoning engine to generate a set of actions executable …” and “generating the physical automated system deployment based at least in part on the set of actions”: The examiner notes that but for the recitation of the additional elements (e.g., using an automated reasoning engine, executable by an automation engineering system, etc.), the limitation “using an automated reasoning engine to generate a set of actions …”, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human. For example, a human can contemplate and determine a set of actions for automating one or more tools in his/her mind with or without physical aid. Further, the aforementioned additional elements merely indicate the particular technological field (e.g., executable by an automation system) or using a generic engine recited at a high level of generality to apply the mental process (e.g., using an automated reasoning engine). Moreover, the limitation “generating the physical automated system deployment based at least in part on the set of actions”, under its broadest reasonable interpretation, also merely covers a mental process that can be performed by a human. For example, a human can contemplate or determine a “deployment” (e.g., a plan) based on the aforementioned set of actions in his/her mind with or without a physical aid. Therefore, the claimed limitations, when considered individually or as a whole, are merely directed to a judicial exception without additional elements that amount to significantly more than the claimed judicial exception.
	(2)	Regarding Applicant’s argument that cites the machine and transformation test established by the Federal Circuit and argues that knowledge is transformed into a set of actions, the examiner disagrees and notes that even assuming arguendo that knowledge is transformed into a set of actions, a human being is equally capable of transforming his/her knowledge into actions some of which may even involve the use or operations of machines. Further, the Examiner is not aware of, and Applicant fails to provide any authoritative precedents under the machine and transformation test that may be analogized to the present application. Therefore, Applicant’s argument above is not persuasive for at least the foregoing reasons.
	(3)	Regarding Applicant’s argument that the claimed invention embodied in claims 1 and 10 relates to a real-world practical application: The examiner notes that a real-world practical application, in and of itself, does not confer patent eligibility, and Applicant’s argument fails to provide any precedents to support the argument.
(c)    Response to Arguments Concerning Rejections of claims under 35 U.S.C. § 103: Regarding Applicant’s argument that Akella fails to disclose the newly added limitations: The examiner notes that these newly added limitations, which have necessitated new grounds for rejection, are addressed in the rejection of claims under 35 U.S.C. § 103 below, and that Applicant’s arguments are moot in view of the new grounds for rejection. More importantly, Applicant’s arguments fail to comply with 37 C.F.R. § 1.111(b) because Applicant’s arguments amount to general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the cited references.

Examiner’s Notes
The status identifiers of claims 14-19 are missing. According to ¶ 1 on p. 6 of the response filed on March 2, 2022, claims 14-19 are canceled. Applicant is advised to indicate the status identifiers (e.g., 14-19. (Canceled)) in the listing of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
      Claims 1, 3-5, and 8-13 stand rejected under 35 U.S.C. § 112(b).
(a)    Claims 1 and 10: 
(1)	The claim limitation “wherein after deployment is made, changes to requirements of the physical automated system are transmitted back to the automation engineering system” is indefinite. More specifically, it is unclear when and what the claimed “changes” and “requirements” refer to. For example, “changes” may refer to changes that have already been made to a physical automated system according to the claimed deployment OR changes that occur after the physical automated system has been deployed according to the claimed deployment. Similarly, “requirements” may refer to requirements that have been delineated in the claimed deployment and have already been implemented on a physical automated system according to the claimed deployment OR requirements that arise after the physical automated system has been deployed according to the claimed deployment. For purpose of examination, “wherein after deployment is made, changes to requirements of the physical automated system” are interpreted as data, variables, and/or parameters collected from a physical automated system during a dynamic configuration after deployment (and hence changes when compared to data prior to the dynamic deployment). 
(2)	The claim limitation “when new equipment is installed or replaced, the knowledge extraction component receives …” is optional and thus indefinite. More specifically, “when” carries the definition of “in the event that: IF” (see, e.g., Merriam-Webster). Therefore, the claim language merely states that if new equipment is installed or replaced and thus does not require the installation or replacement of new equipment, let alone the functional limitation “the knowledge extract component receives …” that is also rendered optional. Therefore, the metes and bounds of claim 1 cannot be determined, and that clam 1 is thus rejected under 112(b) for at least the foregoing reasons. Claim 10 recites identical or substantially similar limitations and is also rejected under 112(f), the same rationale applying. 
(3)	The claimed limitation “when new equipment is installed or replaced, the knowledge extraction component receives system input from the physical automated system” is indefinite. More specifically, claim 1 is directed to generating a deployment for a physical automated system. That is, the “physical automated system” is the target for deployment. Nonetheless, the limitation at issue recites “when new equipment is installed”. The examiner notes that it is unclear whether the “new equipment” is the same as or different from the claimed “physical automated system” that is the target for deployment according to the claimed limitations of independent claim 1. Independent claim 10 also recites substantially similar limitations. 
Further, according to the present disclosure (e.g., ¶ [0032]), it appears that Applicant attempts to capture the concept of receiving information from a newly deployed system for re-programming the newly deployed system with the added claim language “when new equipment is installed”, “the knowledge extraction component receives system input”. According to the present disclosure, the claimed “new equipment” is the same as the claimed “physical automated system”. Nonetheless, the claim language “when new equipment is … replaced, the knowledge extraction component receives system input” appears to contradict the above interpretation because the present disclosure does not describe how to receive information from equipment that is replaced. The present disclosure describes this claimed limitation by using nearly identical claim language without providing further details to resolve the aforementioned confusion. Therefore, for purpose of examination, the above limitation at issue is interpreted as “when new equipment is installed or replaces existing equipmentnew equipment
(4) The limitation “the automated system” is indefinite and lacks appropriate antecedent basis because it is unclear whether “the automated system” and “the physical automated system” refer to the same or different “automated systems”. For purpose of examination, this limitation is interpreted as “the physical automated system”. Appropriate correction is required. 
(b)    Claims 3-5, and 8-9, and 11-13 respectively depend from independent claims 1 and 10 and are thus rejected under 112(b) due to at least their respective dependency from claims 1 and 10.
(c)	Claims 3 and 8: The limitation “the automated system” is indefinite and lacks appropriate antecedent basis because it is unclear whether “the automated system” and “the physical automated system” refer to the same or different “automated systems”. For purpose of examination, this limitation is interpreted as “the physical automated system”. Appropriate correction is required.
(d)	Claim 12: The limitation “the engineering station” in claim 12 is indefinite and lacks appropriate antecedent basis.  For purpose of examination, “the engineering station” is interpreted as “an engineering station of the plurality of engineering stations”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 8-13 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step One: claims 1, 3-5, and 8-9 are directed to the statutory category of processes; and claims 10-13 are directed to the statutory category of machines.  Therefore, claims 1, 3-5, and 8-13 satisfy step one of the Mayo-Alice framework.
                 Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 1, under its broadest reasonable interpretation, recites the following judicial exceptions:
extracting knowledge data from the user inputs; (Mental process: This limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may read documents and grasp and/or write down knowledge therefrom. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

generating a knowledge representation comprising facts and rules related to the automated system based at least in part of the knowledge data; (Mental process: But for the recitation of the additional elements of an automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may contemplate and/or write up a document to include facts learned from the aforementioned engineering documents and records with one or more rules based on the aforementioned knowledge data extracted from the aforementioned engineering documents and records. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

using an automated reasoning engine to generate a set of actions executable by an automation engineering system based on the knowledge representation; (Mental process: But for the recitation of the additional elements of an automated reasoning engine and an automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may contemplate and/or write up a set of suggested recommendations or actions to undertake based on the aforementioned knowledge representation (e.g., recommendation for addressing an issue or achieving an objective. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

generating the physical automated system deployment based at least in part on the set of actions; (Mental process: This limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may contemplate and/or write up a plan to include the aforementioned recommendations or actions for a system such as an automated system.  Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

implementing the automated system deployment on the physical automated system; (Mental process: But for the recitation of the additional elements of a physical automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may disseminate the aforementioned deployment to the involved personnel, and/or if the deployment involves a hardware system, may simply start the installation, configuration, the hardware system and start configuring it to implement the deployment. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

using the automated reasoning engine to generate and provide a feedback to a user to enable refinement of the user inputs for future generation of deployment of the physical automated system; (Mental process: But for the recitation of the additional elements of an automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may disseminate the aforementioned deployment to the involved personnel, and/or if the deployment involves a hardware system, may simply start the installation, configuration, the hardware system and start configuring it to implement the deployment. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

wherein the engineering documents comprise one or more of e-mails, manuals, and webpages, and the method further comprises: (Mental process – human observation, opinion, or judgment: But for the recitation of the additional elements of an automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may review documents and discern that the documents include emails, manuals, and webpages. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

wherein the knowledge representation is generated by applying one or more machine learning models to the knowledge data to generate the facts and rules related to the physical automated system, and by (Mental process: But for the recitation of the additional elements of one or more machine learning models and a physical automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may disseminate the aforementioned deployment to the involved personnel, and/or if the deployment involves a hardware system, may simply start the installation, configuration, the hardware system and start configuring it to implement the deployment. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

applying an inductive programming model to generate one or more rules based on the knowledge data; (Mental process: But for the recitation of the additional elements of one or more machine learning models and a physical automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may review knowledge data and determine one or more rules by induction logic in his/her mind. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

generating executable code based on the one or more rules; (Mental process: This limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may write a computer program based on the one or more rules that the human determined in the previous step. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

using the executable code to generate the facts and rules related to the physical automated system; (Mental process: But for the recitation of the additional elements of using the executable code, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may compile facts and rules that the human deemed as related to a system after reviewing data. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

wherein after deployment is made, changes to requirements of the physical automated system are transmitted back to the automation engineering system and (Mental process: But for the recitation of the additional elements of an automation engineering system and a physical automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may report verbally or in writing his/her finding of the requirements (e.g., an adjustment performed by the human on the system). Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

the automation engineering system reprograms the physical automated system by deploying a new automation code. (Mental process: But for the recitation of the additional elements of an automation engineering system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may modify any aspects of a program after receiving the aforementioned changes and install the modified program on a tool to replace the existing program. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 1 recites the following additional elements:
receiving user inputs comprising engineering documents and records of human-computer interactions; (Insignificant extra-solution (pre-solution) activity: This additional element, under its broadest reasonable interpretation, merely covers an insignificant pre-solution activity of data gathering that has been held as an insignificant extra-solution (post-solution) activity that is insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(g).)

automatically retrieving the engineering documents from one or more databases; (Insignificant extra-solution (pre-solution) activity: This additional element, under its broadest reasonable interpretation, merely covers an insignificant pre-solution activity of data gathering that has been held as an insignificant extra-solution (post-solution) activity that is insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(g).)

when new equipment is installed or replaced, the knowledge extraction component receives system input from the physical automated system and (Insignificant extra-solution (pre-solution) activity: This additional element, under its broadest reasonable interpretation, merely covers an insignificant pre-solution activity of data gathering (receiving system input) that has been held as an insignificant extra-solution (post-solution) activity that is insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(g).)
Therefore, these aforementioned additional elements merely cover extra-solution activities that have been held as an insignificant extra-solution (post-solution) activity that is insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(g). 
Moreover, claim 1 further recite the following additional elements at a high level of generality to apply the claimed judicial exceptions to a computer (“apply it”) that has also been found to be insufficient to satisfy Step 2A prong two or Step 2B. See MPEP § 2106.05(f).
	For example, claim 1 recites the following additional elements: 
generating a knowledge representation comprising facts and rules related to the automated system based at least in part of the knowledge data; (The additional element of an automated system is recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f).)

using an automated reasoning engine to generate a set of actions executable by an automation engineering system based on the knowledge representation; (The additional elements of an automated reasoning engine and an automated system are recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f).)

implementing the automated system deployment on the physical automated system; (The additional element of a physical automated system merely generally links the claimed judicial exception to a particular technological environment or field of use that has been held to be insufficient to satisfy Step 2A Prong Two and Step 2B.  See MPEP § 2106.04(d)(I) and § 2106.05(I)(A)(v).)

using the automated reasoning engine to generate and provide a feedback to a user to enable refinement of the user inputs for future generation of deployment of the physical automated system; (The additional element of an automated reasoning engine is recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f). Further, the additional element of an automated system merely generally links the claimed judicial exception to a particular technological environment or field of use that has been held to be insufficient to satisfy Step 2A Prong Two and Step 2B.  See MPEP § 2106.04(d)(I) and § 2106.05(I)(A)(v).)

wherein the engineering documents comprise one or more of e-mails, manuals, and webpages, and the method further comprises: (The additional element of an automated system merely generally links the claimed judicial exception to a particular technological environment or field of use that has been held to be insufficient to satisfy Step 2A Prong Two and Step 2B.  See MPEP § 2106.04(d)(I) and § 2106.05(I)(A)(v).))

wherein the knowledge representation is generated by applying one or more machine learning models to the knowledge data to generate the facts and rules related to the physical automated system, and by (The additional element of applying one or more machine learning models is recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.)

applying an inductive programming model to generate one or more rules based on the knowledge data; (The additional element of applying an inductive programming model is recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.)

using the executable code to generate the facts and rules related to the physical automated system; (The additional element of using the executable code is recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.)

wherein after deployment is made, changes to requirements of the physical automated system are transmitted back to the automation engineering system and (The additional elements of a physical automated system and an automation engineering system merely generally link the claimed judicial exception to a particular technological environment or field of use that has been held to be insufficient to satisfy Step 2A Prong Two and Step 2B.  See MPEP § 2106.04(d)(I) and § 2106.05(I)(A)(v).))

the automation engineering system reprograms the physical automated system by deploying a new automation code. (The additional element of the automation engineering system is recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.)
           
Therefore, these additional elements, when analyzed individually, merely recite generic computer components and/or functions at a high level of generality to apply the claimed judicial exceptions to a general-purpose computer as well as insignificant extra-solution activities such as data gathering.  Further, these additional elements, when considered as an ordered combination, “[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer", which has been held by the U.S. Supreme Court to be in sufficient to amount to significantly more than the claimed judicial exceptions in Alice Corp. 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).
          As such, claim 1 claims a judicial exception without additional elements that amount to significant more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Other than reciting the following insignificant additional elements, claim 10 recites substantially similar limitations as claim 1 and is thus rejected accordingly, the same rationale applying. 
a cognitive system comprising: 
a user interface module configured to receive user inputs comprising engineering documents and records of human-computer interactions, 
a knowledge extraction component configured to extract knowledge data from the user inputs, 
a knowledge representation component configured to generate a knowledge representation comprising facts and rules related to the automated system based at least in part upon the knowledge data, and 
an automated reasoning engine configured to generate a set of actions executable by an automation engineering system based on the knowledge representation; and 
the automation engineering system configured to: 
	As it can be clearly seen, these additional elements, when analyzed individually, are respectively recited at a high level of generality to merely apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f). Further, these additional elements, when considered as an ordered combination, “[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a general-purpose computer", which has been held by the U.S. Supreme Court to be in sufficient to amount to significantly more than the claimed judicial exceptions in Alice Corp. 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).
          Therefore, claim 10 claims a judicial exception without additional elements that amount to significant more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 2, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the engineering documents comprise one or more of e-mails, manuals, and webpages, and (Mental process – human observation, opinion, or judgment: But for the recitation of the additional elements of an automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may review documents and discern that the documents include emails, manuals, and webpages. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 2 recites the following insignificant additional elements: 
the method further comprises: automatically retrieving the engineering documents from one or more databases. (Insignificant extra-solution (pre-solution) activity: This additional element, under its broadest reasonable interpretation, merely covers an insignificant pre-solution activity of data gathering that has been held as an insignificant extra-solution (post-solution) activity that is insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(g).)
 
Therefore, claim 2 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 2, under its broadest reasonable interpretation, recites the following judicial exceptions:
monitoring human-computer interactions with at least one human-machine interface in the automated system to generate the records of human-computer interactions. (Mental process: But for the recitation of the additional elements of at least one human-machine interface in the automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may watch another user interacting with a computer and either memorize of write down what the human has observed. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 3 recites the additional elements of at least one human-machine interface in the automated system. Nonetheless, these additional elements are recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f).
Therefore, claim 3 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 4, under its broadest reasonable interpretation, recites the following judicial exceptions:
applying a natural language processing model to the user inputs to extract the knowledge data. (Mental process: But for the recitation of the additional elements of a natural language processing model, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may read engineering documents and records and grasp or derive some knowledge therefrom. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 4 recites the additional element of a natural language processing model. Nonetheless, this additional element is recited at a high level of generality to merely apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f).
Therefore, claim 4 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 5, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the knowledge data is extracted from the user inputs based at least in part on a user's manual identification of at least a portion of the knowledge data. (Mental process: But for the recitation of the additional elements of one or more machine learning models and a physical automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  The claim language explicitly recites the knowledge data is extracted based on a user’s manual identification of at least a portion of the knowledge and thus falls squarely with a mental process that can be practically performed by a human who, for example, reviews and tags some electronic and/or paper documents.  Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 5 does not recite any additional elements, much less additional elements amounting to significantly more than the claimed judicial exception(s). 
Therefore, claim 5 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 8, under its broadest reasonable interpretation, recites the following judicial exceptions:
prior to using the automated reasoning engine to generate the set of actions, aggregating the pre-generated facts and rules with the knowledge representation. (Mental process: But for the recitation of the additional elements of one or more machine learning models and a physical automated system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may add some existing facts and rules to a representation with a pen and paper or a computer.  Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 8 recites the following insignificant additional elements: 
receiving pre-generated facts and rules related to the automated system; and (Insignificant extra-solution (pre-solution) activity: This additional element, under its broadest reasonable interpretation, merely covers an insignificant pre-solution activity of data gathering that has been held as an insignificant extra-solution (post-solution) activity that is insufficient to satisfy Step 2A prong two or Step 2B.  See MPEP § 2106.05(g).)

prior to using the automated reasoning engine to generate the set of actions, (The additional element of using the automated reasoning engine is recited at a high level of generality to apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f).)

Therefore, claim 8 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 9, under its broadest reasonable interpretation, recites the following judicial exceptions:
using the automated reasoning engine to generate a suggested modification to automated system design parameters; (Mental process: But for the recitation of the additional elements of an automated reasoning engine, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may simply contemplate a suggested modification to a system in his/her mind or may write down such a suggested modification with a pen and paper.  Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

transmitting the suggested modification to one or more engineers. (Mental process: But for the recitation of the additional elements of an automated reasoning engine, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human analog may verbally inform or send a written version of a suggested modification to an engineer.  Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 9 recites the additional elements of an automated reasoning engine.  Nonetheless, this additional element is recited at a high level of generality to merely apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f).
Therefore, claim 9 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 11, under its broadest reasonable interpretation, recites the following judicial exceptions:
a plurality of engineering stations, wherein each engineering station executes an instance of the cognitive system and an instance of the automation engineering system. (Mental process – human observation, opinion, or judgment: But for the recitation of the additional elements of a plurality of engineering stations, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may observe a plurality of computers and what programs are available on each computer. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 11 recites the additional elements of a plurality of engineering stations.  Nonetheless, these additional elements are recited at a high level of generality to merely apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f).
Therefore, claim 11 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 12, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein each instance of the cognitive system shares the knowledge data locally extracted at the engineering station with instances of the cognitive system executed on other engineering systems. (Mental process: But for the recitation of the additional elements of instances of a cognitive system and engineering stations, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a human may share his/her knowledge learned from reviewing data with other people, and vice versa. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 12 recites the additional elements of instances of a cognitive system and a plurality of engineering stations.  Nonetheless, these additional elements are recited at a high level of generality to merely apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f).
Therefore, claim 12 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

                 Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Judicial Exceptions: Step 2A – Prong One: 
But for the recitation of insignificant additional element(s) that is/are analyzed below in Additional Elements – Step 2A Prong Two & Step 2B, claim 13, under its broadest reasonable interpretation, recites the following judicial exceptions:
wherein the server computing system is configured to provide a plurality of users with simultaneous access to the cognitive system and the automation engineering system. (Mental process: But for the recitation of the additional elements of a server executing an instance of a cognitive system and an instance of an automation engineering system, this limitation, under its broadest reasonable interpretation, merely covers a mental process that can be performed by a human, with or without using a physical aid.  For example, a system administrator may manually edit the privileges of users to provide the user with simultaneous access to multiple systems. Simply automating such a mental process with a computerized application does not turn this mental process into a patent eligible subject matter. Therefore, this limitation, when analyzed individually, is directed to a mental process and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).)

Insignificant Additional Elements: Step 2A – Prong Two & Step 2B: 
          Claim 13 recites the additional elements of a server computing system executes an instance of the cognitive system and an instance of the automation engineering system.  Nonetheless, these additional elements, when analyzed individually, are recited at a high level of generality to merely apply the claimed judicial exception to a computer (“apply it”). The examiner notes that such additional elements have been held to be insufficient to satisfy Step 2A Prong Two or Step 2B.  See MPEP § 2106.05(f). Further, these additional elements, when considered as an ordered combination, “[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer", which has been held by the U.S. Supreme Court to be in sufficient to amount to significantly more than the claimed judicial exceptions in Alice Corp. 573 U.S. at 225 (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972).
Therefore, claim 13 recites a judicial exception without additional elements that amount to significantly more than the claimed judicial exception and is thus rejected under 35 U.S.C. § 101 for at least the foregoing reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1-2, 4-6, and 8-13 stand rejected under 35 U.S.C. 103 as being unpatentable over Akella US9092802B1 with issue date of July 28, 2015 (hereinafter Akella) in view of Lamparter et al., US PGPub 20170017221 with publication date of Jan. 19, 2017 (hereinafter Lamparter).
With respect to claim 1 as amended, Akella teaches:
A computer-implemented method, integrating cognitive processes into the management of physical automated systems, for generating a deployment for a physical automated system based on system knowledge, the method comprising: receiving user inputs comprising engineering documents and records of human-computer interactions; (Akella, Col. 2, ll. 12-17: “Provided are methods and systems for knowledge extraction that involve using analytical approaches and combining the analytical approaches with one or more knowledge processes. In some embodiments, these knowledge processes may be related to human-human interaction, device-human interaction, and device-device interaction.”  The examiner notes that the aforementioned “knowledge processes” pertaining to “device-human interaction” teaches “engineering documents and records of human-computer interactions, and that Akella thus teaches this limitation.)

extracting knowledge data from the user inputs; (Akella, Col. 2, ll. 32-37: “The knowledge may be extracted from structured or from unstructured data types. These may also be implemented in real time, and may rely on in-memory approaches. Some examples of such data types include numerical data, geo-spatial data, social network data, text, speech, image, video, music, and audio.” Col. 2, ll. 50-55: “One embodiment of the present invention may include instructions executed on a processor which extracts process information from data and stores the information in a repository. On receiving or sensing a request, based on an analysis of the request, stored process information may be selected to respond to the request.”)

generating a knowledge representation comprising facts and rules related to the automated system based at least in part of the knowledge data; (Akella, col. 2, ll. 21-25: “The disclosed systems may include extraction modules, meta knowledge process based behavior pattern modules, context and intent modules to characterize emergent behavior, others to generate relevance by matching context and intent”; Col. 4, ll. 52-62: “the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.). An exemplary Knowledge Nugget (KN) process may include a problem, cause, and solution. Similarly, an exemplary Knowledge Process (KP) may include multiple problems, causes, and solutions combined into a possibly illogical sequence, caused by out of sequence Problem, Cause, and Solution sequences from several different problems, rather than just one.”  
The examiner notes “that the business and/or other processes based on which Akella separates the extracted knowledge into KNs or KPs teach rules, and that the knowledge extracted from inputs teaches facts, and that Akella’s “relevant data”, KN, and/or KP teaches a knowledge representation.  The examiner thus asserts that Akella’s generation of KP and KN from the knowledge extracted from inputs teaches the above limitation.)

using an automated reasoning engine to generate a set of actions executable by an automation engineering system based on the knowledge representation; (Akella, Col. 5, ll. 19-25: “The resulting and associated extracted KN (or KP) in the above embodiments may be encapsulated as a combined temporal state with various data type components, which may be hierarchical (including by means of hierarchical Bayesian statistical modeling) in nature, possibly with various levels of granularity, patterns, sequences etc.”  Col. 5, ll. 40-44: “A recommendation may be made, based on the relevant data so obtained, and the utilization of a recommender, decision engine, retrieval engine, collaborative retrieval engine, or a blended use of all the above.  The combination may also be referred to as a recommender for reason of convenience.” Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation, which may be used for improving productivity of a service center.” 
The examiner notes that Akella’s Bayesian statistical modeling teaches an automated reasoning engine, and recommendation for automation teaches a set of actions executable by an automation system.)

generating the physical automated system deployment based at least in part on the set of actions; (Akella, col. 7, ll. 63-67 “The action/recommendation engine may consume data in real time, use the data from the compressed relevance model, and generate actions or alerts. The actions or alerts may include recommendations to users (such as dynamic, social, etc.), prognostic events, etc.”) Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation”. The examiner notes that in addition to recommendations/actions, the aforementioned alerts and/or prognostic events, etc. that may be applied to an automation system teaches an automated system deployment.)

implementing the automated system deployment on the physical automated system; (Akella, Col. 4, ll. 4-15: “Provided are methods and systems for knowledge extraction that involves using analytical approaches and combining the analytical approaches with one or more knowledge processes. These knowledge extraction systems may be implemented for automotive design (e.g., as an automotive design system), for semiconductor yield management or quality control, for telecommunication purposes (having specific data usage associated analysis and functionality), Web Analytics, including social networks, ecommerce, ebusiness, information and knowledge provisioning, action recommendations via recommenders, and other applications further described below.”  Col. 2, ll. 55-67: “The systems and methods may be used in various domains and industry segments and verticals including but not limited to, automotive, aerospace, business and services such as financial, marketing, support, engineering, accounting, human resources, food, social networks and other forms of social and other media, electronics, computers, semiconductors, telecommunications, networking, smart and other mobile devices steel, web, ecommerce, ebusiness, social and other games, healthcare and medical, biotechnology, energy, automation, mechanical, chemical, biological, electrical, oil, gas, petroleum, transportation, mining, automation, manufacturing, equipment, machine tools, engines, and entertainment.” 
The examiner notes that Akella’s implementing the aforementioned deployment for automation of various systems described in the cited passages above teaches this limitation.)

using the automated reasoning engine to generate and provide a feedback to a user to enable refinement of the user inputs for future generation of deployment of the physical automated system; (Akella, col. 2, ll. 21-32: “The disclosed systems may include extraction modules, meta knowledge process based behavior pattern modules, context and intent modules to characterize emergent behavior, others to generate relevance by matching context and intent, recommenders to suggest actions or alerts based on the relevant data and potential user relevance and attribution feedback on the effectiveness of the system alerts on actions in influencing user action, updating of recommender systems actions or policies to incorporate this attribution feedback, pre-processing modules, and human input modules (e.g., a crowd-sourcing module) to extract knowledge.” Col. 7, ll. 14-21: “The attribution or feedback may include considering the relevance, which indicates whether or not the user responded to the recommendation, and to what extent any action or response by the user can be attributed to the recommendation made by the system. This may allow the recommender to change its recommendations based on these new inputs or response from the user, for the same original data.”
The examiner notes that Akella’s providing feedback teaches generate and provide a feedback to a user, that user’s new inputs or responses teaches refinement of the user inputs, and that Akella’s updating its systems (e.g., recommenders), actions, or policies to incorporate the feedback for suggesting actions or alerts by its recommenders teaches enabling refinement of the user inputs for future generation of deployment of the physical automated system.)

wherein the engineering documents comprise one or more of e-mails, manuals, and webpages, and the method further comprises: (Akella, col. 4, ll. 43-48: “are extracted and used for presentation and further analysis. In some embodiments, the analysis may involve taking into account data context (e.g., source of data, such as email, web, phone), user context (such as being in a rush) and intent (such as purchasing an iPad), and global context (e.g. web and road traffic conditions).” Col. 5, ll. 1-7: “This knowledge extraction may also be based on extracting the Knowledge Nuggets (KN) and/or Knowledge Processes (KP), including process level patterns, by blending (business, enterprise, web, social, network, and/or other) processes at different levels of granularity, e.g. sentence, paragraph, segment, sub-section, section, chapter, document, and the like.” 
The examiner notes that Akella’s sources such as email, web, and various levels of granularity of documents respectively render obvious the claimed e-mails, webpages, and manuals.) 

automatically retrieving the engineering documents from one or more databases; (Akella, col. 21, ll. 62-65: “The first step concerns efficient text mining to extract critical and pertinent information from the very long service request documents in the historical database.” Col. 24, ll. 5-12: “To create such knowledge base 914, second level engineers 90.6 may attempt to retrieve relevant service requests from service request database 910 to determine if these service requests already have a proven solution that can be used to create such refined knowledge data for storing in knowledge base 914 (identified as “Intelligent Services knowledge base' 914 in this example to distinguish it from other databases).” 
The examiner notes that Akella’s extracting information from documents in a database (e.g., the aforementioned intelligent services knowledge base) renders obvious the limitation of automatically retrieving the engineering documents from one or more databases.) 

wherein the knowledge representation is generated by applying one or more machine learning models to the knowledge data to generate the facts and rules related to the physical automated system, and by (Akella, col. 2, ll. 21-25: “The disclosed systems may include extraction modules, meta knowledge process based behavior pattern modules, context and intent modules to characterize emergent behavior, others to generate relevance by matching context and intent”; col. 4, ll. 52-62: “the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.). An exemplary Knowledge Nugget (KN) process may include a problem, cause, and solution. Similarly, an exemplary Knowledge Process (KP) may include multiple problems, causes, and solutions combined into a possibly illogical sequence, caused by out of sequence Problem, Cause, and Solution sequences from several different problems, rather than just one.”  
The examiner notes that Akella’s extraction modules, meta knowledge process based behavior pattern modules, and/or context and intent modules teaches one or more machine learning models, and that the aforementioned data to be separated into different KN buckets or Knowledge Processes teaches the claimed knowledge data. The examiner further notes that the knowledge extracted from inputs teaches facts, and that the business and/or other processes based on which Akella separates the extracted knowledge into KNs or KPs teach rules related to the physical automated system.) 

when new equipment is installed or replaced, the knowledge extraction component receives system input from the physical automated system and (Akella, col. 5, ll. 25-30: “This KN (or KP) capture and matching of the extracted “metadata” of context and intent of any individual or user (resulting in relevant information and action provisioning) could be then be continually updated as more information is available, e.g. in the business, enterprise, social, network, web and/or other contexts.” Col. 10, ll. 9-17: “The methods and systems may also occur in real time, and may have data coming in from many sources including applications and sensors, and this data may be of many types. The systems and methods may also include generating and updating the Knowledge Asset, which may be continually capturing one or all dimensions of the data coming from many sources and of many types.” 
The examiner notes that Akella’s generating and updating knowledge asset by capturing and processing data from many sources such as sensors of an automated system teaches the knowledge extraction component retrieves system input (e.g., data from the aforementioned sensor(s) and/or application(s) of a system pertaining to a manufacturing process. The examiner further notes that the aforementioned system pertaining to a manufacturing process teaches new equipment is installed or replaces existing equipment at least at the time the aforementioned system is installed or at the time of replacement. The examiner thus notes that Akella’s continually capturing data from sources such as the aforementioned “new equipment” and extracting knowledge therefrom using, e.g., the aforementioned Knowledge Nuggets (KNs) and/or Knowledge Processes (KPs) teaches the above limitation.) 

Akella does not appear to explicitly teach: 
applying an inductive programming model to generate one or more rules based on the knowledge data; 
generating executable code based on the one or more rules; 
using the executable code to generate the facts and rules related to the physical automated system; 
wherein after deployment is made, changes to requirements of the physical automated system are transmitted back to the automation engineering system and 
the automation engineering system reprograms the physical automated system by deploying a new automation code. 

Lamparter does, however, teach: 
applying an inductive programming model to generate one or more rules based on the knowledge data; (Lamparter, ¶ [0036]: “Because the Automated Reasoner 245 can be dynamically configured, it may be used to provide additional functionality not available on static systems. For example, the learning of improved monitoring and alarming functions becomes possible. New knowledge can be detected based on historic data. For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.” ¶ [0035]: “Examples of automated reasoning algorithms that may be implemented by the Automated Reasoner 245 included, without limitation, deductive reasoning with classical logics and calculi, fuzzy logic, rule engines and logic programming, model checking, Bayesian inference and inductive reasoning methods including machine learning methods.” 
The examiner notes that inductive reasoning methods teach an inductive programming model, that Lamparter’s new rules or rule parameters from learning teaches generating one or more rules, and that Lamparter’s Automate Reasoner’s learning new rules and/or rule parameters with the inductive programming model(s) teaches the above limitation.)

generating executable code based on the one or more rules; (Lamparter, ¶ [0034]: “The Data Analytics Component 205 comprises a set of data analysis algorithms that process the current or past process images (queried from the historian)”; and “algorithms may be specified via a model which can be deployed during runtime on the device”.  ¶ [0035]: “The Automated Reasoner 245 includes at least one reasoning model (implemented in C, C++, Java, etc.) that can be dynamically configured by a declarative knowledge model (e.g. ontology in RDF/OWL standard, predictive model expressed using PMML standard, rules expressed via RIF standard).” 
The examiner notes that Lamparter’s rules expressed via RIF standard teach one or more rules, and that the aforementioned model’s specifying algorithms to process data and/or the dynamic configuration of the Automated Reasoner based on the aforementioned rules teaches generating executable code based on the one or more rules.)

using the executable code to generate the facts and rules related to the physical automated system; (Lamparter, ¶ [0036]: “rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.”  
The examiner notes that learning a rule or a rule parameter pertaining to a manufacturing process renders generating the rules related to a physical automated system obvious. The examiner further notes that Lamparter’s detection of problems pertaining to a manufacturing process renders the claimed limitation generating the facts related to a physical automated system obvious.)

wherein after deployment is made, changes to requirements of the physical automated system are transmitted back to the automation engineering system and (Lamparter, ¶ [0033]: “For example, the Data Manager 250 may be used to manage the input and output of the system 200. This input and output may include, for example, data from sensors, actuators as well as control variables and control parameters.” ¶ [0034]: “Various data analysis algorithms may be included in the Data Analytics Component 205.” “Moreover, algorithms may be specified via a model which can be deployed during runtime on the device.” ¶ [0035]: “Automated Reasoner 245 is a module included as part of the Data Analytics Component 205. The Automated Reasoner 245 includes at least one reasoning model (implemented in C, C++, Java, etc.) that can be dynamically configured by a declarative knowledge model”. “Based on this configuration, the incoming and outgoing data accessible via the Historian 220 (e.g., data from the Data Manager 250) may be continuously analyzed.” ¶ [0036]: “For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.” 
The examiner notes that Lamparter’s runtime deployment of one or more algorithms teaches after deployment is made.  The examiner further notes that Lamparter’s various types of data (e.g., the aforementioned incoming data from sensors, and/or actuators, etc. as well as control variables and control parameters) transmitted to its Automated Reasoner from its Data Manager during or after a dynamic configuration teaches changes to requirements of a physical automated system when compared with similar types of data, variables, and/or control parameters prior to the dynamic configuration due to Lamparter’s learning of new rule(s) and/or new parameter(s). The examiner thus asserts that Lamparter’s transmitting the aforementioned changes to requirements to its Automated Reasoner that in turn learns new rule or rule parameter during a dynamic configuration (e.g., after deployment) pertaining to a manufacturing process renders the above limitation obvious.) 

the automation engineering system reprograms the physical automated system by deploying a new automation code. (Lamparter, ¶ [0035]: “The Automated Reasoner 245 includes at least one reasoning model (implemented in C, C++, Java, etc.) that can be dynamically configured by a declarative knowledge model”. ¶ [0036]: “For example, the learning of improved monitoring and alarming functions becomes possible. New knowledge can be detected based on historic data. For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process. These rules can be dynamically deployed in the rule engine and are used automatically in the next control cycle.” 
The examiner notes that Lamparter’s learning new functions for a manufacturing process with production devices teaches reprogramming the physical automated system (e.g., the production devices). The examiner further notes that Lamparter’s dynamically configuring its Automated Reasoner for learning new rules or rule parameters and dynamically deploying the aforementioned newly learned rule(s) or rule parameter(s) for the next control cycle of the aforementioned manufacturing process with the production devices teaches deploying a new automation code.)

Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Lamparter’s indicative programming model that generates, based on one or more rules, code that further generates facts and transmitting changes to an automation engineering system (Lamparter, supra). The modification provides additional functionality that is not available on static systems so that analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block). (Lamparter, ¶ [0029]: “Thus, analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” ¶ [0034]: “Moreover, algorithms may be specified via a model which can be deployed during runtime on the device.” ¶ [0036]: “Because the Automated Reasoner 245 can be dynamically configured, it may be used to provide additional functionality not available on static systems.”)

With respect to claim 4, Akella modified by Lamparter teaches the method of claim 1, and Akella further teaches:
applying a natural language processing model to the user inputs to extract the knowledge data. (Akella, Col. 19, ll. 9-15: “By characterizing every document across all support sources with appropriate keywords, engineers may quickly grasp the core issue, environment, and solution from the document before deciding to read through it or to skip it altogether. Keywords may serve as a dense summary for a document, and have the potential to help document retrieval, clustering, summarization and so on.” Col. 19, ll. 21-28: “more sophisticated algorithms are needed that may incorporate, depending on the level of sophistication required, one, some or all of the following: term statistics, Natural Language Processing (NLP), patterns, contextual features, domain knowledge, and expertise in a supervised manner for keywords extraction from domain-specific documents”.  The examiner notes that Akella’s characterizing every document to help clustering and summarization with natural language processing teaches this limitation.)

With respect to claim 5, Akella modified by Lamparter teaches the method of claim 1, and Akella further teaches: 
wherein the knowledge data is extracted from the user inputs based at least in part on a user's manual identification of at least a portion of the knowledge data. (Akella, Col. 30, ll. 14-15: “In the SRAR example, feature generator 1012 enhances the representation of the textual information in feature space. Domain knowledge and human expertise may be combined with the bag-of-words approach to achieve a better performance. Irrelevant classes and KN or KP classes may be identified to characterize the components of the diagnostic business process and requested experts to provide indicative patterns or features they observed when reading service requests.” Table 3 in col. 30, ll. 25-52: “Features Provided by Experts”.  The examiner notes that experts providing indicative patterns or features to achieve better performance of Akella’s SRAR (Service Request Analyzer and Recommender) teaches this limitation.)

With respect to claim 6, Akella modified by Lamparter teaches the method of claim 1, and Akella further teaches: 
wherein the knowledge representation is generated by applying one or more machines learning models to the knowledge data to generate the facts and rules related to the automated system. (Abstract: “Knowledge extraction may be based on combining analytic approaches, such as statistical and machine learning approaches.” “Machine learning techniques may be used to automatically or semi-automatically generate new topics from available documents and data, to then obtain human inputs and clarification of which topics and categories are worth labeling, thus refining and distilling knowledge.” 
The examiner notes that the patterns and clarification of which topics and categories are worth labeling learned by machine learning techniques teach rules, and that at least some contents in the available documents and data teach facts.  The examiner thus notes that Akella’s basing its knowledge extraction on machine learning approaches teaches the extraction of knowledge and hence the generation of the facts and rules of a knowledge representation.)

With respect to claim 8, Akella modified by Lamparter teaches the method of claim 1, and Akella further teaches: 
receiving pre-generated facts and rules related to the automated system; and (Akella, Col. 4, ll. 49-56: “In some embodiments where the knowledge extraction is potentially across different sources or types (which may include one or more of numerical, speech/voice, text, image, video, web clickstream), the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.).”  Col. 18, ll. 8-11: “A retrieval engine, a decision engine, or a recommender engine for knowledge retrieval may have a role beyond reusing the knowledge to solve other similar problems within the support service center.”  The examiner notes that at least some content of the above data sources teaches pre-generated facts, that the rules for determining relevancy among data teaches a pre-generated rule.)

prior to using the automated reasoning engine to generate the set of actions, aggregating the pre-generated facts and rules with the knowledge representation. (Akella, Col. 4, ll. 49-56: “In some embodiments where the knowledge extraction is potentially across different sources or types (which may include one or more of numerical, speech/voice, text, image, video, web clickstream), the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.).”  Col. 18, ll. 8-11: “A retrieval engine, a decision engine, or a recommender engine for knowledge retrieval may have a role beyond reusing the knowledge to solve other similar problems within the support service center.”  The examiner notes that Akella’s separating data including the aforementioned pre-generated facts into each of multiple different buckets or categories of relevant data teaches aggregating pre-generated facts and rules into the knowledge representation (e.g., the “relevant data” or the KN/KP buckets/categories.)

 

With respect to claim 9, Akella teaches the method of claim 1, and Akella further teaches:
transmitting the suggested modification to one or more engineers. (Akella, col. 5, ll. 49-54: “The disclosed methods and systems may assist users (e.g. marketing personnel, telecommunication firm employees, or service engineers in service centers) in obtaining pertinent information from, for example, patterns developed from related and already solved problems or service cases when responding to a new request.” Col. 24, ll. 19-24: “second level engineers 906 may need to process many details provided in service requests (available from service request database 910) to extract the knowledge. However, manual extraction of the KN or KP is time-consuming and difficult work for second level engineers”; and Col. 24, ll. 27-30: “Hence, automation or semi-automation of KN or KP extraction process by data mining techniques provides an effective way to improve the productivity of engineers”. The examiner notes that Akella’s sending a knowledge nugget (KN) or a knowledge process (KP) that includes a recommendation/action to the aforementioned engineers teaches this limitation.)
Akella does not appear to explicitly teach:
using the automated reasoning engine to generate a suggested modification to automated system design parameters;

Lamparter does, however, teach:
using the automated reasoning engine to generate a suggested modification to automated system design parameters; (¶ [0036]: “New knowledge can be detected based on historic data. For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.”  The examiner notes that Lamparter’s detecting new knowledge such as new rules and/or new parameter values teaches generating a suggested modification to automated system design parameters.)

Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Akella in view of Lamparter to further incorporate Lamparter’s using automated reasoning engine to generate a suggested modification to automated system design parameters (Lamparter, supra). The modification provides additional functionality that is not available on static systems so that analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block). (Lamparter, ¶ [0029]: “Thus, analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” ¶ [0034]: “Moreover, algorithms may be specified via a model which can be deployed during runtime on the device.” ¶ [0036]: “Because the Automated Reasoner 245 can be dynamically configured, it may be used to provide additional functionality not available on static systems.”)

With respect to claim 10, Akella teaches: 
A system for generating a deployment for an automated system based on system knowledge, the system comprising: a cognitive system comprising: (Akella, Abstract: “Methods and systems for knowledge extraction that involve providing analytics and blending the analytics with analysis of one or more knowledge processes are provided. Knowledge extraction may be based on combining analytic approaches, such as statistical and machine learning approaches.” The examiner notes that Akella’s system providing knowledge extraction based on machine learning teaches a cognitive system.)

a user interface module configured to receive user inputs comprising engineering documents and records of human-computer interactions, (Akella, Col. 2, ll. 12-17: “Provided are methods and systems for knowledge extraction that involve using analytical approaches and combining the analytical approaches with one or more knowledge processes. In some embodiments, these knowledge processes may be related to human-human interaction, device-human interaction, and device-device interaction.”  Col. 38, l. 4: “Input devices 1660 provide a portion of a user interface.” The examiner notes that the aforementioned “knowledge processes” pertaining to “device-human interaction” teaches “engineering documents and records of human-computer interactions, and that Akella thus teaches the above limitation.)

a knowledge extraction component configured to extract knowledge data from the user inputs, (Akella, Col. 2, ll. 32-37: “The knowledge may be extracted from structured or from unstructured data types. These may also be implemented in real time, and may rely on in-memory approaches. Some examples of such data types include numerical data, geo-spatial data, social network data, text, speech, image, video, music, and audio.” Col. 2, ll. 50-55: “One embodiment of the present invention may include instructions executed on a processor which extracts process information from data and stores the information in a repository. On receiving or sensing a request, based on an analysis of the request, stored process information may be selected to respond to the request.” The examiner notes that Akella’s system or process that performs the knowledge extraction teaches this limitation.)

a knowledge representation component configured to generate a knowledge representation comprising facts and rules related to the automated system based at least in part upon the knowledge data, and (Akella, Col. 4, ll. 52-62: “the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.). An exemplary Knowledge Nugget (KN) process may include a problem, cause, and solution. Similarly, an exemplary Knowledge Process (KP) may include multiple problems, causes, and solutions combined into a possibly illogical sequence, caused by out of sequence Problem, Cause, and Solution sequences from several different problems, rather than just one.”  The examiner notes that the business and/or other processes based on which Akella separates the extracted knowledge into KNs or KPs teach rules, and that the knowledge extracted from inputs teaches facts, and that Akella’s KN and/or KP teaches a knowledge representation.  The examiner further notes that Akella’s system and/or process that generates the knowledge representation teaches a knowledge representation component.  The examiner thus asserts that Akella’s generation of KP and KN from the knowledge extracted from inputs teaches the above limitation.)

an automated reasoning engine configured to generate a set of actions executable by an automation engineering system based on the knowledge representation; and (Akella, Col. 5, ll. 19-25: “The resulting and associated extracted KN (or KP) in the above embodiments may be encapsulated as a combined temporal state with various data type components, which may be hierarchical (including by means of hierarchical Bayesian statistical modeling) in nature, possibly with various levels of granularity, patterns, sequences etc.”  Col. 5, ll. 40-44: “A recommendation may be made, based on the relevant data so obtained, and the utilization of a recommender, decision engine, retrieval engine, collaborative retrieval engine, or a blended use of all the above.  The combination may also be referred to as a recommender for reason of convenience.” Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation, which may be used for improving productivity of a service center.” The examiner notes that Akella’s Bayesian statistical modeling teaches an automated reasoning engine, and recommendation for automation teaches a set of actions executable by an automation system.)

an automation engineering system configured to: generate an automated system deployment based at least in part on the set of actions, and (Akella, Col. 7, ll. 63-67 “The action/recommendation engine may consume data in real time, use the data from the compressed relevance model, and generate actions or alerts. The actions or alerts may include recommendations to users (such as dynamic, social, etc.), prognostic events, etc.”) Col. 6, ll. 53-55: “The systems and methods according to various embodiments are applicable to service centers across multiple domains”; and col. 24, ll. 56-57: “[v]arious embodiments of a service center example include the SRAR for automation”. The examiner first notes that Akella’s system that executes at least its action/recommendation engine or the engine itself teaches an automation engineering system.  The examiner notes that in addition to recommendations/actions, the aforementioned alerts and/or prognostic events, etc. that may be applied to a service center for automation teaches an automated system deployment.) 

implement the automated system deployment on the automated system; (Col. 4, ll. 4-15: “Provided are methods and systems for knowledge extraction that involves using analytical approaches and combining the analytical approaches with one or more knowledge processes. These knowledge extraction systems may be implemented for automotive design (e.g., as an automotive design system), for semiconductor yield management or quality control, for telecommunication purposes (having specific data usage associated analysis and functionality), Web Analytics, including social networks, ecommerce, ebusiness, information and knowledge provisioning, action recommendations via recommenders, and other applications further described below.”  Col. 2, ll. 55-67: “The systems and methods may be used in various domains and industry segments and verticals including but not limited to, automotive, aerospace, business and services such as financial, marketing, support, engineering, accounting, human resources, food, social networks and other forms of social and other media, electronics, computers, semiconductors, telecommunications, networking, smart and other mobile devices steel, web, ecommerce, ebusiness, social and other games, healthcare and medical, biotechnology, energy, automation, mechanical, chemical, biological, electrical, oil, gas, petroleum, transportation, mining, automation, manufacturing, equipment, machine tools, engines, and entertainment.” 
The examiner notes that Akella’s implementing the aforementioned deployment for automation of various systems described in the cited passages above teaches this limitation.)

the automated reasoning engine further configured to generate and provide a feedback to a user to enable refinement of the user inputs for future generation of deployment for the physical automated system; (Akella, col. 2, ll. 21-32: “The disclosed systems may include extraction modules, meta knowledge process based behavior pattern modules, context and intent modules to characterize emergent behavior, others to generate relevance by matching context and intent, recommenders to suggest actions or alerts based on the relevant data and potential user relevance and attribution feedback on the effectiveness of the system alerts on actions in influencing user action, updating of recommender systems actions or policies to incorporate this attribution feedback, pre-processing modules, and human input modules (e.g., a crowd-sourcing module) to extract knowledge.” Col. 7, ll. 14-21: “The attribution or feedback may include considering the relevance, which indicates whether or not the user responded to the recommendation, and to what extent any action or response by the user can be attributed to the recommendation made by the system. This may allow the recommender to change its recommendations based on these new inputs or response from the user, for the same original data.”
The examiner notes that Akella’s providing feedback teaches generate and provide a feedback to a user, that user’s new inputs or responses teaches refinement of the user inputs, and that Akella’s updating its systems (e.g., recommenders), actions, or policies to incorporate the feedback for suggesting actions or alerts by its recommenders teaches enabling refinement of the user inputs for future generation of deployment of the physical automated system.)

wherein the engineering documents comprise one or more of e-mails, manuals, and webpages; (Akella, col. 4, ll. 43-48: “are extracted and used for presentation and further analysis. In some embodiments, the analysis may involve taking into account data context (e.g., source of data, such as email, web, phone), user context (such as being in a rush) and intent (such as purchasing an iPad), and global context (e.g. web and road traffic conditions).” Col. 5, ll. 1-7: “This knowledge extraction may also be based on extracting the Knowledge Nuggets (KN) and/or Knowledge Processes (KP), including process level patterns, by blending (business, enterprise, web, social, network, and/or other) processes at different levels of granularity, e.g. sentence, paragraph, segment, sub-section, section, chapter, document, and the like.” 
The examiner notes that Akella’s sources such as email, web, and various levels of granularity of documents respectively render obvious the claimed e-mails, webpages, and manuals.)

the system configured to automatically retrieve the engineering documents from one or more databases; (Akella, col. 21, ll. 62-65: “The first step concerns efficient text mining to extract critical and pertinent information from the very long service request documents in the historical database.” Col. 24, ll. 5-12: “To create such knowledge base 914, second level engineers 90.6 may attempt to retrieve relevant service requests from service request database 910 to determine if these service requests already have a proven solution that can be used to create such refined knowledge data for storing in knowledge base 914 (identified as “Intelligent Services knowledge base' 914 in this example to distinguish it from other databases).” 
The examiner notes that Akella’s extracting information from documents in a database (e.g., the aforementioned intelligent services knowledge base) renders obvious the limitation of automatically retrieving the engineering documents from one or more databases.)

wherein the knowledge representation is generated by the system by applying one or more machine learning models to the knowledge data to generate the facts and rules related to the automated system, and by (Akella, col. 2, ll. 21-25: “The disclosed systems may include extraction modules, meta knowledge process based behavior pattern modules, context and intent modules to characterize emergent behavior, others to generate relevance by matching context and intent”; col. 4, ll. 52-62: “the data may be separated into different Knowledge Nugget buckets (or Knowledge Processes), types, or categories, based on the (business and/or other) processes (including enterprise, web, social, network, etc.). An exemplary Knowledge Nugget (KN) process may include a problem, cause, and solution. Similarly, an exemplary Knowledge Process (KP) may include multiple problems, causes, and solutions combined into a possibly illogical sequence, caused by out of sequence Problem, Cause, and Solution sequences from several different problems, rather than just one.”  
The examiner notes that Akella’s extraction modules, meta knowledge process-based behavior pattern modules, and/or context and intent modules teaches one or more machine learning models, and that the aforementioned data to be separated into different KN buckets or Knowledge Processes teaches the claimed knowledge data. The examiner further notes that the knowledge extracted from inputs teaches facts, and that the business and/or other processes based on which Akella separates the extracted knowledge into KNs or KPs teach rules related to the physical automated system.)

when new equipment is installed or replaced, the knowledge extraction component is adapted to retrieve system input from the automated system and (Akella, col. 5, ll. 25-30: “This KN (or KP) capture and matching of the extracted “metadata” of context and intent of any individual or user (resulting in relevant information and action provisioning) could be then be continually updated as more information is available, e.g. in the business, enterprise, social, network, web and/or other contexts.” Col. 10, ll. 9-17: “The methods and systems may also occur in real time, and may have data coming in from many sources including applications and sensors, and this data may be of many types. The systems and methods may also include generating and updating the Knowledge Asset, which may be continually capturing one or all dimensions of the data coming from many sources and of many types.” 
The examiner notes that Akella’s generating and updating knowledge asset by capturing and processing data from many sources such as sensors of an automated system teaches the knowledge extraction component retrieves system input (e.g., data from the aforementioned sensor(s) and/or application(s) of a system pertaining to a manufacturing process. The examiner further notes that the aforementioned system pertaining to a manufacturing process teaches new equipment is installed or replaces existing equipment at least at the time the aforementioned system is installed or at the time of replacement. The examiner thus notes that Akella’s continually capturing data from sources such as the aforementioned “new equipment” and extracting knowledge therefrom using, e.g., the aforementioned Knowledge Nuggets (KNs) and/or Knowledge Processes (KPs) teaches the above limitation.)

Akella does not appear to explicitly teach: 
applying an inductive programming model to generate one or more rules based on the knowledge data; 
the system further configured to generated executable code based on the one or more rules; and 
the system configured to use the executable code to generate the facts and rules related to the automated system; 
after deployment is made, changes to requirements of the automated system are transmitted back to the automation engineering system and 
the automation engineering system is adapted to reprogram the automated system by deploying a new automation code. 

Lamparter does, however, teach: 
applying an inductive programming model to generate one or more rules based on the knowledge data; (Lamparter, ¶ [0036]: “Because the Automated Reasoner 245 can be dynamically configured, it may be used to provide additional functionality not available on static systems. For example, the learning of improved monitoring and alarming functions becomes possible. New knowledge can be detected based on historic data. For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.” ¶ [0035]: “Examples of automated reasoning algorithms that may be implemented by the Automated Reasoner 245 included, without limitation, deductive reasoning with classical logics and calculi, fuzzy logic, rule engines and logic programming, model checking, Bayesian inference and inductive reasoning methods including machine learning methods.” 
The examiner notes that inductive reasoning methods teach an inductive programming model, that Lamparter’s new rules or rule parameters from learning teaches generating one or more rules, and that Lamparter’s Automate Reasoner’s learning new rules and/or rule parameters with the inductive programming model(s) teaches the above limitation.)

the system further configured to generated executable code based on the one or more rules; and (Lamparter, ¶ [0034]: “The Data Analytics Component 205 comprises a set of data analysis algorithms that process the current or past process images (queried from the historian)”; and “algorithms may be specified via a model which can be deployed during runtime on the device”.  ¶ [0035]: “The Automated Reasoner 245 includes at least one reasoning model (implemented in C, C++, Java, etc.) that can be dynamically configured by a declarative knowledge model (e.g. ontology in RDF/OWL standard, predictive model expressed using PMML standard, rules expressed via RIF standard).” 
The examiner notes that Lamparter’s rules expressed via RIF standard teach one or more rules, and that the aforementioned model’s specifying algorithms to process data and/or the dynamic configuration of the Automated Reasoner based on the aforementioned rules teaches generating executable code based on the one or more rules.)

the system configured to use the executable code to generate the facts and rules related to the automated system; (Lamparter, ¶ [0036]: “rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.”  
The examiner notes that learning a rule or a rule parameter pertaining to a manufacturing process renders generating the rules related to a physical automated system obvious. The examiner further notes that Lamparter’s detection of problems pertaining to a manufacturing process renders the claimed limitation generating the facts related to a physical automated system obvious.)

after deployment is made, changes to requirements of the automated system are transmitted back to the automation engineering system and (Lamparter, ¶ [0033]: “For example, the Data Manager 250 may be used to manage the input and output of the system 200. This input and output may include, for example, data from sensors, actuators as well as control variables and control parameters.” ¶ [0034]: “Various data analysis algorithms may be included in the Data Analytics Component 205.” “Moreover, algorithms may be specified via a model which can be deployed during runtime on the device.” ¶ [0035]: “Automated Reasoner 245 is a module included as part of the Data Analytics Component 205. The Automated Reasoner 245 includes at least one reasoning model (implemented in C, C++, Java, etc.) that can be dynamically configured by a declarative knowledge model”. “Based on this configuration, the incoming and outgoing data accessible via the Historian 220 (e.g., data from the Data Manager 250) may be continuously analyzed.” ¶ [0036]: “For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process.” 
The examiner notes that Lamparter’s runtime deployment of one or more algorithms teaches after deployment is made.  The examiner further notes that Lamparter’s various types of data (e.g., the aforementioned incoming data from sensors, and/or actuators, etc. as well as control variables and control parameters) transmitted to its Automated Reasoner from its Data Manager during or after a dynamic configuration teaches changes to requirements of a physical automated system when compared with similar types of data, variables, and/or control parameters prior to the dynamic configuration due to Lamparter’s learning of new rule(s) and/or new parameter(s). The examiner thus asserts that Lamparter’s transmitting the aforementioned changes to requirements to its Automated Reasoner that in turn learns new rule or rule parameter during a dynamic configuration (e.g., after deployment) pertaining to a manufacturing process renders the above limitation obvious.)

the automation engineering system is adapted to reprogram the automated system by deploying a new automation code. (Lamparter, ¶ [0035]: “The Automated Reasoner 245 includes at least one reasoning model (implemented in C, C++, Java, etc.) that can be dynamically configured by a declarative knowledge model”. ¶ [0036]: “For example, the learning of improved monitoring and alarming functions becomes possible. New knowledge can be detected based on historic data. For example, rules or rule parameters can be learned that allow detection of quality problems in a manufacturing process. These rules can be dynamically deployed in the rule engine and are used automatically in the next control cycle.” 
The examiner notes that Lamparter’s learning new functions for a manufacturing process with production devices teaches reprogramming the physical automated system (e.g., the production devices). The examiner further notes that Lamparter’s dynamically configuring its Automated Reasoner for learning new rules or rule parameters and dynamically deploying the aforementioned newly learned rule(s) or rule parameter(s) for the next control cycle of the aforementioned manufacturing process with the production devices teaches deploying a new automation code.)

Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Akella’s “methods and systems for knowledge extraction” for “automation” (Akella at Abstract and col. 2, ll. 55-67) with Lamparter’s indicative programming model that generates, based on one or more rules, code that further generates facts and transmitting changes to an automation engineering system (Lamparter, supra). The modification provides additional functionality that is not available on static systems so that analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block). (Lamparter, ¶ [0029]: “Thus, analytical algorithms can be updated during device runtime and root cause analysis can be improved by providing explicit access to models (instead of compiled logic in a function block).” ¶ [0034]: “Moreover, algorithms may be specified via a model which can be deployed during runtime on the device.” ¶ [0036]: “Because the Automated Reasoner 245 can be dynamically configured, it may be used to provide additional functionality not available on static systems.”). 

With respect to claim 11, Akella modified by Lamparter teaches the system of claim 10, and Akella further teaches: 
a plurality of engineering stations, wherein each engineering station executes an instance of the cognitive system and an instance of the automation engineering system. (Akella, col. 37, ll. 34-36: “FIG. 16 illustrates an illustrative computing system 1600 that may be used to implement an embodiment of the present invention.” Col. 38, 25-29: “the computer system 1600 of FIG. 16 can be a personal computer, hand held computing device, telephone, mobile computing device, workstation, server, minicomputer, mainframe computer, or any other computing device.” The examiner first notes that Akella’s methods for knowledge extraction based on machine learning approaches and action / recommendation engine respective teaches a cognitive system and an automation engineering system.  See citations and rationales for claim 10 immediately above. The examiner thus notes that Akella’s computing system 1600 thus teaches an engineering station that executes an instance of the cognitive system and an instance of the automation engineering system.)

With respect to claim 12, Akella modified by Lamparter teaches the system of claim 11 but does not appear to explicitly teach: 
wherein each instance of the cognitive system shares the knowledge data locally extracted at the engineering station with instances of the cognitive system executed on other engineering systems. 

Lamparter does, however, teach:
wherein each instance of the cognitive system shares the knowledge data locally extracted at the engineering station with instances of the cognitive system executed on other engineering systems. (Lamparter, ¶ [0029]: “The Intelligent PLCs 110E and 110F may enrich data using additional context dimensions compared to state of the art systems”; and “the system 100 introduces a distributed data sharing system in the Control Layer 110 and integrates with external Big Data infrastructures. Thus, applications can access all required data independent from storage location.” The examiner notes that a PLC in Lamparter enrich data using additional context dimensions teaches locally extracted data, and that Lamparter’s distributed data sharing system teaches multiple PLCs (multiple instances of cognitive system) sharing the knowledge data as claimed.)
Akella and Lamparter are analogous art because both pertain to automation of a system using machine learning techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Akella’s in view of Lamparter to further incorporate Lamparter’s sharing knowledge data locally extracted at engineering station with instances of the cognitive system executing on other engineering stations (Lamparter, supra). The modification not only allows insights from data analytics with higher confidence and quality but also facilitates system configurations with minimal effort for data integration (Lamparter, ¶ [0029]: “This allows insights to be made from data analytics with higher confidence and quality.” “This allows business analytics as well as SCADA-level historians (e.g. OSI PI asset framework) to be configured with minimal effort for integration with data from other systems/devices/sources.”)

With respect to claim 13, Akella modified by Lamparter teaches the system of claim 10, and Akella further teaches: 
a server computing system executes an instance of the cognitive system and an instance of the automation engineering system, (Akella, Col. 38, ll. 21-24: “The components contained in the computer system 1600 of FIG. 16 are those typically found in computer systems that may be suitable for use with embodiments of the present invention”. The examiner notes that Akella was cited to teach the cognitive system and the automation engineering system recited in the base claim, and that the aforementioned server for implementing Akella’s invention teaches this limitation.)

wherein the server computing system is configured to provide a plurality of users with simultaneous access to the cognitive system and the automation engineering system. (Akella, Col. 37, ll. 35-38: “FIG. 16 illustrates an illustrative computing system 1600 that may be used to implement an embodiment of the present invention. System 1600 of FIG.16 may be implemented in the context of user devices both mobile and nonmobile, Internet, Internet cloud (private or public)” The examiner notes that Akella’s implementing its invention on a computing system in the context of Internet or Internet cloud teaches providing simultaneous access to multiple users as recited in claim 13.)

Claim(s) 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Akella US9092802B1 with issue date of July 28, 2015 (hereinafter Akella) in view of Lamparter et al., US PGPub 20170017221 with publication date of Jan. 19, 2017 (hereinafter Lamparter) and further in view of Hosbettu US PGPub 20170228119 with publication date of Aug. 10, 2017 (hereinafter Hosebettu).
With respect to claim 3, Akella modified by Lamparter teaches the method of claim 1 but does not appear to explicitly teach: 
monitoring human-computer interactions with at least one human-machine interface in the automated system to generate the records of human-computer interactions. 
Hosbettu does, however, teach:
monitoring human-computer interactions with at least one human-machine interface in the automated system to generate the records of human-computer interactions. (Hosebettu, ¶ [0005]: “The method may further include obtaining, via the hardware processor using the monitoring program, a screen capture image of the one or more graphical user interfaces”; and “The method may also include identifying, via the hardware processor, a subset of the stored one or more sequences of user interactions as yielding a successful outcome.” ¶ [0020]: “The system may capture and subsequently perform a task in an optimal correct path based on training, and then it may also guide the user, monitor the user's actions, and suggest to the user optimal paths or processes.”  The examiner notes that Hosbettu’s monitoring user actions with a monitoring program and storing sequences of user interactions with a user interface teach this limitation.)
Akella and Hosbettu are analogous art because both pertain to automation of a system using machine learning techniques.  
It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to have modified Akella in view of Lamparter to incorporate Hosbettu’s monitoring human-computer interaction records to generate the records of human-computer interactions (Hosbettu, supra). The modification monitors and stores user interactions with a computer in a decision table to facilitate the identification of a subset of such interactions as yielding successful interactions having respective starting time stamps and corresponding end-of-time stamps (Hosebettu, ¶ [0007]: “The method may further include generating, via the hardware processor, a decision table storing one or more sequences of user interactions with the one or more graphical user interface elements. The method may also include identifying, via the hardware processor, a subset of the stored one or more sequences of user interactions as yielding a successful outcome.” ¶ [0036]: “The Action evaluator may check each of the successful logs so that it finds occurrences where starts and end-of-time stamps were detected.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852. The examiner can normally be reached Monday-Friday 6:00AM-5:30PM PST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C.T./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126